The following is an examiner’s statement of reasons for allowance: With regards to claims 1-4, 9, 11-18, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis a dielectric layer arranged over the first surface of the monolithic base substrate, the dielectric layer having a first surface and a second surface, the second surface of the dielectric layer facing the first surface of the monolithic base substrate and  wherein the at least one thin film component of the thin film circuit comprises a thin film capacitor comprising a first electrode formed over the first surface of the monolithic base substrate and a second electrode formed over the first surface of the dielectric layer.
With regards to claims 19-39 and  42, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis a coupling factor of the coupler varies less than about 4 dB across a coupling frequency range that has a lower limit that ranges from about 250 MHz to about 6 GHz and an upper limit that is at least 2 GHz greater than the lower limit.
With regards to claim 41, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis a footprint of the coupler is less than about 3 mm2. 
With regards to claims 43-44, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a dielectric layer arranged over the first surface of the monolithic base substrate, the dielectric layer having a first surface and a second surface, the second surface of the dielectric layer facing the first surface of the monolithic base substrate; and a cover layer formed over the first surface of the dielectric layer.

With regards to claim 45, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a dielectric layer arranged over the first surface of the monolithic base substrate, the dielectric layer having a first surface and a second surface, the second surface of the dielectric layer facing the first surface of the monolithic base substrate; and a third thin film inductor comprising a first conductive layer formed over the first surface of the monolithic base substrate, a second conductive layer formed over the first surface of the dielectric layer, and a via connecting the first conductive layer with the second conductive layer.
  With regards to claim 46, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a width of the coupler is less than about 1.2 mm.
 With regards to claim 47, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on a length of the coupler is less than about 2 mm.
With regards to claim 48, the prior art of record does not disclose or fairly teach the specific circuit configuration with emphasis on the monolithic base substrate comprises a ceramic material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




May 6, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Stephen E. Jones/Primary Examiner, Art Unit 2843